Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Suffolk County (Weissman, J.), imposed November 18, 1986, upon his conviction of operating a motor vehicle while under the influence of alcohol as a felony and aggravated unlicensed operation of a motor vehicle in the first degree, upon his plea of guilty, the sentence being a $500 fine on each count and concurrent indeterminate terms of 1 to 3 years’ imprisonment.
Ordered that the sentence is affirmed.
The sentence imposed was in accordance with the plea bargain agreement and under the circumstances was not improper (People v Kazepis, 101 AD2d 816). Further, with respect to the defendant’s request at sentencing for a waiver of the fines, as the court correctly informed counsel, the proper vehicle for such relief is a postsentencing motion for resentence pursuant to CPL 420.10 (5), upon notice to the appropriate parties as provided therein. Mangano, J. P., Brown, Weinstein, Lawrence and Kunzeman, JJ., concur.